                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

    CHARLES J. FICHER, JR.                                                   CIVIL ACTION


    VERSUS                                                                   NO. 14-02281

    JERRY GOODWIN, WARDEN,                                                   SECTION "E"(5)
    DAVID WADE CORRECTIONAL
    CENTER



                                     ORDER AND REASONS

        Before the Court is a Report and Recommendation issued by Magistrate Judge

Michael B. North recommending Petitioner Charles Ficher, Jr.’s petition for federal

habeas corpus relief be dismissed with prejudice as time-barred. 1 Petitioner objected to

the Magistrate Judge’s Report and Recommendation. 2 For the reasons that follow, the

Court ADOPTS the Report and Recommendation as its own, and hereby DENIES

Petitioner’s application for relief.

                                           BACKGROUND

        Petitioner is an inmate currently incarcerated in the Dixon Correctional Institute

in Jackson, Louisiana. 3 In November 1992, he was indicted by an Orleans Parish grand

jury and charged with one count of second-degree murder. 4 On October 26, 1993, a jury

found him guilty of the charged count. 5 On November 9, 1993, his motion for new trial



1 R. Doc. 14.
2 R. Doc. 24.
3 R. Doc. 25.
4 State Rec., Vol. 1 of 3, Grand Jury Indictment. The indictment refers to defendant as Charles “Fisher.” The

state court record also includes the alternate spelling, “Fischer.” His federal court petition, however, is
styled Charles “Ficher.”
5 State Rec., Vol. 1 of 3, Minute Entry, 10/26/93.


                                                     1
was denied and he was sentenced to life imprisonment without benefit of probation,

parole or suspension of sentence. 6

        On direct appeal, Petitioner’s appointed counsel requested a review for only errors

patent and moved to withdraw. 7 Petitioner, pro se, filed a supplemental brief. 8 On

January 19, 1995, the Louisiana Fourth Circuit Court of Appeal affirmed his conviction

and sentence. 9 On June 16, 1995, the Louisiana Supreme Court denied his writ of

certiorari. 10 Petitioner did not seek a writ of certiorari from the United States Supreme

Court.11

        On October 22, 1996, Petitioner filed his first application for post-conviction relief

with the state district court. 12 On March 9, 1998, the state district court rendered

judgment denying relief on the merits. 13 On May 28, 2003, Petitioner, having failed to

receive a ruling from the state district court, filed his first writ of mandamus with the

Louisiana Fourth Circuit Court of Appeal. 14 On June 23, 2003, the state appellate court

issued a decision on Petitioner’s pending post-conviction application, determining

Petitioner was not entitled to relief. 15 Petitioner then filed a writ application with the

Louisiana Supreme Court. On August 20, 2004, the Louisiana Supreme Court denied




6 State Rec., Vol. 1 of 3, Minute Entry, 11/9/93.
7 R. Doc. 14 at 2.
8 Id.
9 State v. Fisher, 94-KA-0191 (La. App. 4 Cir. 1995), 648 So.2d 52 (Table); see State Rec., Vol. 2 of 3.
10 State v. Fisher, 95-KO-0476 (La. 1995), 655 So.2d 341; State Rec., Vol. 2 of 3.
11 R. Doc. 14 at 2.
12 State Rec., Vol. 1 of 3, Uniform Application for Post-Conviction Relief. Petitioner’s application was signed

and notarized on October 22, 1996, which is presumably the earliest date he could have placed it in the
prison mail system. See Affidavit attached to PCR application; Causey v. Cain, 450 F.3d 601, 607 (5th Cir.
2006) (requiring federal habeas courts apply Louisiana’s mailbox rule to determine the filing date of a
Louisiana state court filing, which provides such a document is considered “filed” as of the moment the
prisoner “placed it in the prison mail system.”).
13 State Rec., Vol. 1 of 3, Judgment, 3/9/98.
14 R. Doc. 14 at 3.
15 State v. Ficher (Fisher), No. 2003-K-0964 (La. App. 4 Cir. 2003) (unpublished decision).


                                                      2
Petitioner’s writ application. 16 In September 2004, Petitioner filed his second application

for writ of mandamus with the Louisiana Fourth Circuit Court of Appeal. 17 The Louisiana

Fourth Circuit denied Petitioner’s writ application “as repetitive.” 18 On August 19, 2005,

the Louisiana Supreme Court denied petitioner’s writ application as “moot.” 19

        On October 6, 2005, Petitioner filed his first federal habeas corpus application with

this Court, asserting: (1) he was denied a fair trial due to prosecutorial misconduct; (2)

his conviction was based on insufficient evidence; (3) he received ineffective assistance of

counsel for failing to present witnesses on his behalf and to request a limiting instruction

regarding the use of prior inconsistent statements; and (4) the grand-jury indictment was

unconstitutionally obtained. 20 Because his federal petition contained both exhausted

claims (Nos. 2 and 3) and unexhausted claims (Nos. 1 and 4), the district court dismissed

the petition without prejudice for failure to exhaust state-court remedies on November

19, 2008. 21 Petitioner moved for a certificate of appealability (“C.O.A”), which the Fifth

Circuit Court of Appeals denied on October 6, 2009, explaining “the district court

correctly determined that Ficher’s petition was a ‘mixed petition’ for failure to exhaust

state remedies for his [claims nos. 1 and 4].” 22

        On March 18, 2013, Petitioner filed a second application for post-conviction relief




16 State ex rel. Ficher v. State, No. 2003- KH-2071, 882 So.2d 564 (La. 2004).
17 R. Doc. 14 at 3.
18 State v. Ficher, No. 2004-K-1587 (La. App. 4 Cir. 2004) (unpublished decision).
19 State ex rel. Ficher v. State, No. 2004-KH-2820, 908 So.2d 663 (La. 2005).
20 R. Doc. 14 at 4.
21 Id.
22 See R. Doc. 23 (Order Denying Petitioner’s C.O.A. Motion) filed in Charles Ficher v. Burl Cain, Civ. Action

No. 05-6373 (E.D. La. 2005).

                                                      3
with the state district court.23 On May 14, 2013, the state district court denied relief. 24 On

September 4, 2013, Petitioner submitted a related supervisory writ application to the

Louisiana Fourth Circuit Court of Appeal. 25 On October 3, 2013, the appellate court found

Petitioner’s claims time-barred under La. Code Crim. P. art. 930.8. 26 On October 22,

2013, Petitioner filed a supervisory writ application with the Louisiana Supreme Court. 27

On June 20, 2014, the Louisiana Supreme Court denied the application as untimely. 28

        On September 24, 2014, Petitioner filed the instant federal petition for habeas

corpus relief, asserting: (1) he was denied a fair trial due to prosecutorial misconduct and

(2) ineffective assistance of trial counsel for failing to (a) present a witness, (b) request a

limiting instruction concerning proper use of prior inconsistent statements, and (c)

challenge the grand-jury indictment. 29 The Respondent filed a response, arguing the

petition should be dismissed as untimely. 30 Petitioner filed a reply. 31 On September 8,

2017, the magistrate judge issued a report and recommendation recommending the

petition be dismissed with prejudice as untimely. 32 On November 2, 2017, then-District

Court Judge Kurt Engelhardt issued an order adopting the report and recommendation 33

and entered judgment in favor of Respondent. 34 On November 27, 2017, the Court



23 State Rec., Vol. 3 of 3, Uniform Application for Post-Conviction Relief. The application contained in the

state-court record is undated. However, in his reply, Ficher submitted a copy of a withdrawal request slip
for funds dated March 18, 2013, which he claims reflects the date he mailed the PCR application to the state
district court. R. Doc. 13. The Court will adopt that date, which coincides with the State’s assertion that “at
some point in early 2013, he filed a new application for post-conviction relief.” R. Doc. 12 at 4.
24 State Rec., Vol. 3 of 3, District Court Judgment denying PCR signed May 14, 2013.
25 State Rec., Vol. 3 of 3, State v. Charles Fischer, Jr., 2013-K-1315 (La. App. 4 Cir. Oct. 3, 2013).
26 Id.
27 State ex rel. Charles Fischer, Jr. v. State, 2013-KH-2543 (La. 6/20/14), 141 So.3d 279.
28 Id.
29 R. Doc. 1.
30 R. Doc. 12.
31 R. Doc. 13.
32 R. Doc. 14.
33 R. Doc. 16.
34 R. Doc. 17.


                                                      4
received a letter from Petitioner indicating he never received a copy of the magistrate

judge’s report and recommendation. 35 On November 29, 2017, the Court ordered

Petitioner would have until December 29, 2017 to file objections to the report and

recommendation. 36 Petitioner filed an objection on December 29, 2017. 37

                                             ANALYSIS

I.      Standard of Review

        In reviewing the magistrate judge’s Report and Recommendations, the Court must

conduct a de novo review of any of the magistrate judge’s conclusions to which a party has

specifically objected. 38 As to the portions of the report that are not objected to, the Court

needs only review those portions to determine whether they are clearly erroneous or

contrary to law. 39

        Under the Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a

federal court must defer to the decision of the state court on the merits of a pure question

of law or a mixed question of law and fact unless that decision “was contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined

by the Supreme Court of the United States.” 40 A state court's decision is contrary to clearly

established federal law if: “(1) the state court applies a rule that contradicts the governing

law announced in Supreme Court cases, or (2) the state court decides a case differently

than the Supreme Court did on a set of materially indistinguishable facts.” 41 AEDPA




35 R. Doc. 21.
36 Id.
37 R. Doc. 24.
38 See 28 U.S.C. § 636(b)(1) (“[A] judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which an objection is made.”).
39 Id.
40 28 U.S.C. § 2254(d)(1).
41 Williams, 529 U.S. at 405–06.


                                                    5
requires that a federal court “accord the state trial court substantial deference.” 42

II.     Statute of Limitations

        The AEDPA provides “[a] 1-year period of limitation shall apply to an application

for a writ of habeas corpus by a person in custody pursuant to the judgment of a State

court.” 43 The limitation period runs from the latest of:

        (A) the date on which the judgment became final by the conclusion of
        direct review or the expiration of the time for seeking such review;

        (B) the date on which the impediment to filing an application created by State
        action in violation of the Constitution or laws of the United States is removed, if
        the applicant was prevented from filing by such State action;

        (C) the date on which the constitutional right asserted was initially recognized by
        the Supreme Court, if the right has been newly recognized by the Supreme Court
        and made retroactively applicable to cases on collateral review; or

        (D) the date on which the factual predicate of the claim or claims presented could
        have been discovered through the exercise of due diligence. 44

        The one-year period of limitation may be tolled in certain situations. First, the

AEDPA statutorily allows the one-year limitations period to be interrupted in the

following regard: “[t]he time during which a properly filed application for State post-

conviction or other collateral review with respect to the pertinent judgment or claim is

pending shall not be counted toward any period of limitation under this subsection.” 45

Second, the one-year period of limitation may be equitably tolled in extraordinary

circumstances. 46 Third, a plea of actual innocence can overcome the AEDPA’s one-year

limitations for filing a habeas petition. 47


42 Brumfield v. Cain, 135 S. Ct. 2269 (2015).
43 28 U.S.C. § 2244(d)(1).
44 Id. § 2244(d)(1)(A)-(D) (emphasis added).
45 Id. § 2244(d)(2).
46 Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005) (citing Irwin v. Dept. of Veterans Affairs, 498 U.S. 89,

96 (1990)).
47 McQuiggin v. Perkins, 569 U.S. 383, 392 (2013).


                                                   6
        Magistrate Judge North recommended this Court dismiss Petitioner’s petition as

untimely because Petitioner failed to file his federal habeas petition within the one-year

statute of limitations period. 48 This Court agrees with the magistrate judge’s

recommendation.

        A.      One-Year Limitation Period

        Generally, a petitioner must file his federal habeas petition within one year of the

date on which his underlying criminal judgment becomes “final.” 49 “When a habeas

petitioner has pursued relief on direct appeal through his state's highest court, his

conviction becomes final ninety days after the highest court's judgment is entered, upon

the expiration of time for filing an application for writ of certiorari with the United States

Supreme Court.” 50 In this case, Petitioner’s state criminal judgment of conviction became

final on September 14, 1995 when the 90-day period for seeking a writ of certiorari from

the United States Supreme Court expired and Petitioner had not filed for relief. 51

However, because Petitioner’s conviction predated the enactment of the AEDPA,

Petitioner is entitled to a “grace period” of one year from the AEDPA’s date of enactment,

April 24, 1996. 52 Accordingly, the grace period expired on April 24, 1997. Because

Petitioner filed the instant federal habeas petition on September 24, 2014, his petition

was filed untimely unless the one-year statute of limitations was tolled or otherwise

interrupted.




48 R. Doc. 14.
49 28 U.S.C. § 2244(d)(1)(A).
50 Butler v. Cain, 533 F.3d 314, 317 (5th Cir. 2008) (citing Roberts v. Cockrell, 319 F.3d 690, 693 (5th Cir.

2003)).
51 See Roberts, 319 F.3d at 693.
52 Grillette v. Warden, Winn Correctional Center, 372 F.3d 765, 768 (5th Cir. 2004) (citing Egerton v.

Cockrell, 334 F.3d 433, 435 (5th Cir. 2003)).

                                                     7
        B.      Statutory Tolling

        Section 2244(d)(2) of the AEDPA provides the “time during which a properly filed

application for State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending” shall not be counted toward the one-year

limitation period. 53 Accordingly, the time during which Petitioner’s timely-filed state-

court collateral-review remained pending—from October 22, 1996 through August 19,

2005—is properly tolled under Section 2244(d)(2). After August 19, 2005, the first

application for post-conviction relief Petitioner filed was his first application for federal

habeas corpus review. However, an application for federal habeas corpus review is not an

“application for State post-conviction or other collateral review” within the meaning of

Section 2244(d)(2). 54 Therefore, Petitioner’s federal application filed on October 6, 2005

did not toll the one-year limitation period under the AEDPA.

        The Report and Recommendation states: “Ficher did not file any other applications

for post-conviction relief or collateral review with the state district court until March

2013.” 55 Petitioner objects to this statement, arguing:

        [O]n September 30th of 2009, In case no. 09-30014, Ficher v. Cain USDC No. 2:05-
        cv-6373, under United States Circuit Judge Carolyn Dineen King, in the United
        States Court of Appeals, Fifth Circuit, [Petitioner] was denied without prejudice
        His request for a C.O.A. . . . Notwithstanding, Orleans Criminal Parish had
        determined under [Rhines v. Weber, 544 U.S. 269 (2005)] that there was no good
        cause for the Petitioner to exhaust his claims first in state court. Which in term,
        created the complex circumstances whereas the Petitioner could not go forward
        nor backwards (with his unexhausted claim!)[.] 56

        The Court agrees with the magistrate judge. First, it appears Petitioner’s argument

is he was prevented from filing an application in state court after the federal district court


53 28 U.S.C. § 2244(d)(2).
54 Duncan v. Walker, 533 U.S. 167, 181-82 (2001).
55 R. Doc. 14 at 9.
56 R. Doc. 24 at 4-5.


                                                    8
dismissed his first federal application: to wit, because the state courts denied Petitioner’s

writ application filed in October 1996, and because he brought no new claims when he

filed his first federal habeas petition in October 2005, all of the claims in his first federal

application were exhausted. 57 However, as the district court held in 2008, Petitioner’s

federal application contained unexhausted claims. 58 The Fifth Circuit subsequently held

“the district court correctly determined Ficher’s petition was a ‘mixed petition’ for failure

to exhaust state remedies for his prosecutorial misconduct and unconstitutionally

empaneled grand jury claims.” 59 Petitioner was therefore not prevented from filing an

application in state court. Second, because Petitioner’s first federal application does not

constitute an “application for State post-conviction or other collateral review” within the

meaning of Section 2244(d)(2), 60 Petitioner’s motion for a certificate of appealability filed

in the same matter likewise does not constitute an “application for State post-conviction

or other collateral review” within the meaning of Section 2244(d)(2). Third, and in any

event, even tolling the time during which Petitioner’s first federal application was

pending, Petitioner’s instant federal application would still be untimely.

        By the time Petitioner filed his state court application in March 2013, the AEDPA’s

one-year limitations period had long since expired. Once the federal one-year limitations

period has expired, “[t]here is nothing to toll.” 61 Accordingly, Petitioner’s state court

application for post-conviction relief filed in March 2013 does not toll the one-year




57 See R. Doc. 13 (Objection to Report and Recommendation) filed   in Charles Ficher v. Burl Cain, Civ. Action
No. 05-6373 (E.D. La. 2005).
58 See R. Doc. 14 (Order Adopting Report and Recommendation) filed in Charles Ficher v. Burl Cain, Civ.

Action No. 05-6373 (E.D. La. 2005).
59 See R. Doc. 23 (Order Denying Petitioner’s C.O.A. Motion) filed in Charles Ficher v. Burl Cain, Civ. Action

No. 05-6373 (E.D. La. 2005).
60 Duncan, 533 U.S. 181-82.
61 Butler, 533 F.3d at 318.


                                                      9
limitations period. Petitioner’s federal application is therefore untimely, even including

the applicable statutory tolling credit Petitioner’s state court application, filed on October

22, 1996, remained pending.

        C.      Equitable Tolling

        “Generally, a litigant seeking equitable tolling bears the burden of establishing two

elements: (1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way.” 62 In this case, Petitioner does not expressly

argue he is entitled to equitable tolling. However, Petitioner argues: “Petitioner had

inadvertently become Judicially stagnated up until the arrival of Martinez vs. Ryan” and

“Petitioner filed his instant application reliance on Martinez within one-year of said

decision.” 63 However, “a mere change in decisional law ordinarily does not constitute an

extraordinary circumstance under the rule.” 64 Thus, even if Petitioner has met burden to

establish he has been pursuing his rights diligently, he has not satisfied his burden to

establish an extraordinary circumstance stood in his way. The record likewise does not

reveal any extraordinary circumstances that would warrant equitable tolling. Mistake,

ignorance of the law, and a prisoner’s pro se status do not warrant equitable tolling. 65

Accordingly, the Court finds Petitioner is not entitled to equitable tolling.




62 Pace, 544 U.S. at 418; see also Holland v. Florida, 560 U.S. 631, 649 (2010).
63 R. Doc. 24 at 5-6.
64 Clark v. Stephens, 627 F. App’x 305, 307 (5th Cir. 2015) (citing Gonzalez v. Crosby, 545 U.S. 524, 536–

37 (2005); Hernandez v. Thaler, 630 F.3d 420, 429-30 (5th Cir. 2011)); see also Gonzalez, 545 U.S. at 536
(“The District Court's interpretation was by all appearances correct under the [appellate court’s] then-
prevailing interpretation of 28 U.S.C. § 2244(d)(2). It is hardly extraordinary that subsequently, after
petitioner's case was no longer pending, [the appellate court] arrived at a different interpretation [of the
AEDPA].”).
65 Johnson v. Quarterman, 483 F.3d 278, 286 (5th Cir. 2007); Cousin v. Lensing, 310 F.3d 843, 849 (5th

Cir. 2002); Fierro v. Cockrell, 294 F.3d 674, 682 (5th Cir. 2002); Felder v. Johnson, 204 F.3d 168, 171 (5th
Cir. 2000).

                                                    10
        D.      Actual Innocence

         “[A]ctual innocence, if proved, serves as a gateway through which a petitioner may

pass whether the impediment is a procedural bar . . . or, as in this case, expiration of the

statute of limitations.” 66 “[T]enable actual-innocence gateway pleas are rare: ‘[A]

petitioner does not meet the threshold requirement unless he persuades the district court

that, in light of the new evidence, no juror, acting reasonably, would have voted to find

him guilty beyond a reasonable doubt.’” 67 “To be credible, such a claim [of actual

innocence] requires petitioner to support his allegations . . . with new reliable evidence . .

that was not presented at trial.” 68 To succeed on an actual innocence claim, “the petitioner

must show that it is more likely than not that no reasonable juror would have convicted

him in the light of the new evidence.” 69

        In the instant petition, Petitioner suggests he is actually innocent because

prosecution witness, Robert Young, offered inconsistent and therefore arguably

unreliable testimony at trial. 70 As “new” evidence in support of the actual innocence

claim, Petitioner points to an affidavit he obtained from an uncalled defense witness,

Kimmie Alexander, whom he disclosed to defense counsel in advance of trial. In her

affidavit, she states she saw someone other than Petitioner shoot the victim. 71 In his

objection to the report and recommendation, Petitioner reiterates his argument that

Alexander’s testimony is “new” evidence “not presented at trial” establishing his actual

innocence. 72


66 McQuiggin, 569 U.S. at 386.
67 Id. (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)).
68 Schlup, 513 U.S. at 324.
69 Id. at 327.
70 R. Doc. 1 at 2-3.
71 R. Doc. 1-1 at 2.
72 R. Doc. 24 at 10-11.


                                                     11
       It is doubtful whether Alexander’s testimony constitutes “new” evidence. In

rejecting Petitioner’s direct appeal claim regarding the sufficiency of the evidence upon

which Petitioner was convicted, the state district court held: “[e]ven if the defense

impeached Young’s credibility, the state introduced other evidence which was sufficient

to support the jury’s verdict.” 73 In any event, Petitioner has established merely the

existence of conflicting evidence and credibility issues, 74 not that “it is more likely than

not that no reasonable juror would have convicted him in the light of the new evidence.” 75

Accordingly, Petitioner’s actual innocence claim does not entitle him to tolling of one-year

limitations period.

       E.      Martinez

       In Martinez v. Ryan, the Supreme Court held “a procedural default [imposed by

state courts] will not bar a federal habeas court from hearing a substantial claim of

ineffective assistance at trial if, in the initial-review collateral proceeding, there was no

counsel or counsel in that proceeding was ineffective.” 76 Notably, “Martinez does not

apply to § 2244(d)'s one-year limitations period.” 77 In his objection to the report and

recommendation, Petitioner “submits[] that Louisiana State Law and Federal law

requires this Honorable Court to apply Martinez retroactively.” 78 However, “the Supreme

Court has not made either Martinez or Trevino retroactive to cases on collateral review,

within the meaning of 28 U.S.C. § 2244.” 79 Accordingly, Petitioner’s objection cannot



73 State v. Fisher, 95-0476, at 4-5 (La. App. 4 Cir. Jan. 19, 1995) (unpublished).
74 Bosley v. Cain, 409 F.3d 657, 665 (5th Cir. 2005).
75 Schlup, 513 U.S. at 327.
76 566 U.S. 1, 17 (2012); see also Trevino v. Thaler, 133 S. Ct. 1911, 1912 (2013).
77 Shank v. Vannoy, No. 16–30994, 2017 WL 6029846, at *2 (5th Cir. Oct. 26, 2017) (citing Lombardo v.

United States, 860 F.3d 547, 557–58 (7th Cir. 2017); Arthur v. Thomas, 739 F.3d 611, 630–31 (11th Cir.
2014); Bland v. Superintendent Greene SCI, 2017 WL 3897066, at *1 (3d Cir. 2017)).
78 R. Doc. 24 at 7.
79 In re Paredes, 587 F. App’x 805, 813 (2014).


                                                 12
succeed. Petitioner is not entitled to any relief under Martinez for his untimely filing

under the AEDPA.

          The Court, having considered the record, the applicable law, relevant filings, and

the magistrate judge’s Report and Recommendation finds the magistrate judge’s findings

of fact and conclusions of law are correct and hereby approves the United States

Magistrate Judge’s Report and Recommendation and ADOPTS it as its opinion in this

matter. 80

                                       CONCLUSION

          IT IS ORDERED that Petitioner Charles Ficher, Jr.’s petition against Respondent

Jerry Goodwin be and hereby is DISMISSED WITH PREJUDICE.

          New Orleans, Louisiana, this 2nd day of August, 2019.



                                                   ___________________________
                                                          SUSIE MORGAN
                                                      UNITED STATES DISTRICT
                                                              JUDGE




80   R. Doc. 9.

                                              13
